Citation Nr: 0827937	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for dysentery.

2.  Entitlement to service connection for beriberi.

3.  Entitlement to service connection for a disability 
manifested by malnutrition.

4.  Entitlement to service connection for a disability 
manifested by residuals of hard labor and torture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2007).

The veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to May 1942 and with the 
Regular Philippine Army from June 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO), in Manila, 
the Republic of the Philippines, which, in pertinent part, 
denied the veteran's claims for service connection for 
dysentery, beriberi, malnutrition, and residuals of hard 
labor and torture.  

The veteran was scheduled for a Board hearing in September 
2008.  In June 2008 the veteran cancelled the hearing and has 
expressed no interest in re-scheduling it.

In April 2006 the veteran filed a claim for entitlement to 
service connection for heart disease.  The RO sent the 
veteran a letter acknowledging receipt of the claim in June 
2006, but does not appear to have taken further action on the 
claim.  This matter is referred to the RO.

In July 2007, the Board remanded the veteran's present claims 
so that he could be provided proper notice.

The issues of entitlement to service connection for a 
disability manifested by malnutrition and disability 
manifested by residuals of hard labor and torture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the veteran currently has dysentery.   

2.  There is no competent medical evidence indicating that 
the veteran currently has beriberi.   


CONCLUSIONS OF LAW

1.  Dysentery was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.308, 3.309 (2007).

2.  Beriberi was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-adjudication notice by 
letters dated in February 2006, June 2006, September 2006, 
and July 2007.  While none of the letters were provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a February 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.                                                           

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed dysentery or beriberi.  
VA's duty to assist doctrine does not require that the 
veteran be afforded a medical examination, however, because 
there is no competent medical evidence that the claimed 
conditions currently exist.  See, McLendon v. Nicholson, 20 
Vet. App. 79, 82-83  (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for dysentery and 
beriberi.  The veteran claims that he developed these 
conditions while he was a prisoner of war (POW) during World 
War II, and that he is entitled to service connection on a 
presumptive basis.  Likewise, a document dated in October 
2006 submitted by a friend of the veteran, who claims that he 
was co-POW of the veteran, contends that both he and the 
veteran suffered from beriberi and dysentery while they were 
POWs.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain tropical diseases, including dysentery, become 
manifest to a degree of 10 percent or more  within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.308(b), 3.309(b).  Where certain diseases, 
including beriberi, become manifest to a degree of 10 percent 
or more at any time following separation from service, such 
disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307 and 3.309(c).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A report of physical examination of enlisted personnel prior 
to discharge dated in March 1946 does not indicate that the 
veteran was treated for, or diagnosed with, dysentery or 
beriberi.  The veteran was noted to have had malaria for two 
months in May 1941.  The veteran was noted to have normal 
neurological, genito-urinary, musculoskeletal, and 
cardiovascular systems.  Personnel records do indicate that 
the veteran had recognized service for VA purposes, however 
in its July 2007 decision the Board found that the veteran 
does not have recognized POW status.  That decision is now 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2007).

There is no medical evidence of record indicating that, in 
the approximately sixty-two years since separation from 
service, the veteran has ever been diagnosed with, or treated 
for, dysentery or beriberi.  Private medical records do 
indicate that the veteran has been diagnosed with various 
diseases and disabilities, including a record dated in June 
1989, which indicates diagnoses of acute pyelonephritis, 
hookworm infection, and minimal acute pulmonary tuberculosis, 
and a June 2003 record that notes electrocardiogram diagnoses 
of sinus bradycardia and complete right bundle branch 
blockage.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although the veteran and his friend are competent to report 
the symptoms that they have experienced, neither is competent 
to offer an opinion as to matters requiring medical 
expertise, such as a diagnosis of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran and his friend's lay assertions have been 
considered, they do not outweigh the evidence of record, 
which does not show any current diagnosis of, or treatment 
for, dysentery or beriberi.  See 38 C.F.R. § 3.385 (2007).

There is no evidence of record showing treatment for, or a 
diagnosis of, dysentery or beriberi at any time.  Therefore, 
regardless of the veteran's contentions about his POW status, 
service connection is not warranted on a direct or 
presumptive basis for either dysentery or beriberi.  See 
38 C.F.R. §§ 3.307, 3.308(b), 3.309(b-c).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
dysentery and beriberi is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for beriberi is denied.


REMAND

The veteran seeks service connection for a disability 
manifested by malnutrition and a disability manifested by 
residuals of hard labor and torture.  The veteran claims that 
his conditions are the result of privations and experiences 
he suffered in a POW camp during World War II.

In July 2007 the Board remanded the veteran's service 
connection claims for a disability manifested by malnutrition 
and a disability manifested by residuals of hard labor and 
torture so that the veteran and his representative could be 
provided with a letter that complies with VA's notification 
and duty to assist requirements pursuant to 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2007).  

In partial compliance with the Board's July 2007 Remand 
instructions, in July 2007 the Appeals Management Center 
(AMC) sent the veteran a letter fulfilling VA's notification 
and duty to assist requirements only with respect to the 
veteran's claims for entitlement to service connection for 
dysentery and beriberi.  The letter made no reference to the 
veteran's service connection claims for a disability 
manifested by malnutrition and a disability manifested by 
residuals of hard labor and torture. 

Accordingly, another letter addressing the veteran's claims 
for entitlement to service connection for a disability 
manifested by malnutrition and a disability manifested by 
residuals of hard labor and torture is necessary to fulfill 
VA's duty to provide notice and assistance pursuant to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
remand instructions are not followed, the Board errs as a 
matter of law when it fails to ensure compliance).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
required.)

1.  Send the veteran and his 
representative a letter addressing the 
service connection claims for a disability 
manifested by malnutrition and a 
disability manifested by hard labor and 
torture that complies with VA's 
notification and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


